Citation Nr: 0532100	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-31 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for a 
herniated disc at L4-5 with degenerative changes L1 through 
S1, currently evaluated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1982 to May 1990 
with subsequent National Guard Service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO) which granted service 
connection for a herniated disc at L4-5 with degenerative 
disc disease with an evaluation of 20 percent effective May 
3, 2000, and denied service connection for degenerative joint 
disease of the right knee, asthma, and bilateral 
herniorrhaphy and post ventral hernia repair.  Only the 
initial evaluation of the veteran's service connected 
herniated disc at L4-5 with degenerative disc disease is 
currently in appellate status.

A July 2003 rating decision recharacterized the veteran's 
condition as a herniated disc at L4-5 with degenerative 
changes L1 through S1 and increased the initial evaluation to 
40 percent, effective May 3, 2000.    


FINDINGS OF FACT

The herniated disc at L4-5 with degenerative changes L1 
through S1 is manifested by forward flexion of the 
thoracolumbar spine of 50 degrees and incapacitating episodes 
of less than 6 weeks duration during the past 12 months with 
no fixed spine deformity, scoliosis, or neurological 
findings, to include symptoms compatible with sciatic 
neuropathy, on physical examinations.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent for the 
veteran's herniated disc at L4-5 with degenerative changes L1 
through S1 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71, Diagnostic Codes 5292, 5293, 5239, 
5243 (2002, 2003, 2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004), 38 C.F.R. § 3.159(b) (2005).  
Failure to comply with notice elements (2), (3), or (4), is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With regard to element (1), the RO sent the veteran letters, 
in June 2003 and January 2005, which advised the veteran of 
what is needed to be entitled to a higher rating for a 
service-connected disability.  These letters informed the 
veteran of the type of information and evidence necessary to 
grant his claim.  The rating decisions and statement of the 
case provided discussions of the criteria for higher ratings, 
and the ways in which the current evidence failed to 
substantiate entitlement to those ratings.

With regard to elements (2) and (3), the June 2003 and 
January 2005 VCAA letters notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  Specifically, these letters 
explained that VA would help the veteran get such things as 
medical records or records held by any other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to element (4), the June 2003 and 
January 2005 VCAA letters advised the veteran that VA would 
secure any medical records identified by him, and requested 
that he submit information describing any additional evidence 
he wanted VA to secure in his behalf.  These notices served 
to advise the veteran to submit any information or evidence 
in his possession that pertained to his claim for service 
connection.  Clearly, the purpose of the VCAA notice was not 
frustrated in the present case by the lack of the specific 
fourth element language, especially when reading the letters 
in their entirety, which shows that VA made the veteran fully 
aware of the evidence needed to grant his claim.  

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-20.  In the present case, 
some notice was not given prior to the first AOJ adjudication 
of the claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, the June 2003 notice was 
provided prior to the July 2003 rating decision which 
increased the initial evaluation of the veteran's back 
disability to 40 percent and the January 2005 notice was 
provided prior to transfer of the veteran's case to the 
Board.  

The Board observes that an error in the timing of notice is 
not remandable error unless the appellant "identif[ies] with 
considerable specificity, how the notice was defective and 
what evidence the appellant would have provided or requested 
the Secretary to obtain...had the Secretary fulfilled his 
notice obligations; further, an appellant must also assert, 
again with considerable specificity, how the lack of that 
notice and evidence affected the essential fairness of the 
adjudication.  Short Bear v. Nicholson, No. 03-2145 (U.S. 
Vet. App. Aug. 31, 2005) 

The Board finds that there is no indication of prejudice in 
the notice provided with regard to the claim decided in this 
decision.  See Mayfield, supra.  The veteran has had ample 
notice of the types of evidence that would support his claim 
for an increased initial evaluation for his herniated disc at 
L4-5 with degenerative changes L1 through S1, and has had 
ample opportunity to present evidence and argument in support 
of his appeal.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

VA has secured all identified medical records from both VA 
and private medical centers.  In addition, the veteran's 
service medical records and National Guard medical records 
have been associated with the claims file.  The veteran was 
also afforded VA examinations to evaluate his back condition 
in December 2000 and June 2005.  

The appeal is thus ready to be considered on the merits.

II.  Factual Background

The veteran's medical records demonstrate treatment for back 
problems since service.  An October 1998 MRI indicated an old 
mild anterior wedge compression deformity at L1 and moderate 
disc narrowing and hypertrophic change at L1-2.  L2-3 and L3-
4 showed minimal hypertrophic changes.  L4-5 showed moderate 
disc narrowing and mild hypertrophic changes.  L5-6 and L6-S 
were normal.  Degenerative changes were noted at L1-2 and L4-
5.  

A VA examination was provided in December 2000, in 
conjunction with the original service connection claim, to 
evaluate the veteran's back disability.  At this examination 
the veteran indicated that he did not use an assistive device 
or a back brace.  Examination revealed stable gait and good 
spinal alignment.  The VA examiner measured the veteran's 
range of motion and found forward flexion 0 to 65 degrees, 
extension 0 to 15 degrees, and side bending 0 to 15 degrees.  
A CT scan was ordered, and the January 2001 addendum 
interpreting the CT scan noted a calcified L3-4 bulging and a 
mildly herniated disc of the lumbosacral spine.  The VA 
examiner also noted extensive facet osteophytosis causing 
mild bilateral L3-4 foraminal narrowing and mild spinal 
stenosis.  The ultimate diagnosis was herniated disc at L4-5 
with degenerative changes.  

The veteran underwent a second VA examination in June 2005.  
He reported that he had been given a back brace, but was not 
wearing it on the day of the examination.  He further 
reported that he had always had episodes of acute back spasms 
and back pain 3 to 4 times a year, each episode taking 1-2 
days to recover.  He noted that the last spasm had been in 
January when he had to stay in bed for 5 days.  The veteran 
was observed to have a normal gait and he described his pain 
as 2-3 on a scale of 1-10, increasing to 3-4 after a half 
mile of ambulation.  

Physical examination revealed no fixed spine deformity or 
scoliosis.  The VA examiner found flexion from 0-50 degrees, 
extension from 0-15 degrees, bending to the right and left 
from 0 to 25 degrees, rotation to the right from 0 to 27 
degrees and rotation to the left from 0 to 28 degrees.  There 
was no spasm on paraspinal muscles of the lumbosacral spine, 
but tenderness along L3-4 and L4-5.  

The examiner reviewed the veteran's X-rays and a recent MRI 
and noted degenerative change at multiple levels, mostly 
concerning L2-3 with a bulging disc involving the right 
foramina.  The MRI also revealed moderate spinal stenosis at 
L4-5 and L3-4, but only with left neural foramina involved at 
L4-5.  No other abnormalities were noted.  The examiner noted 
that "DeLuca pain could not be delineated with medical 
certainty," but that during acute exacerbations, the veteran 
might have further decrease in painless active range of 
motion with decreased endurance secondary to pain.  Such 
decrease, however, would be dependent on the amount of pain 
felt at the time.  

The ultimate diagnosis given at this June 2005 VA examination 
was degenerative disc disease, traumatic, at multiple levels 
with no apparent neurologic impairment.  

III.  Legal Analysis

Despite the higher evaluation established in the July 2003 
rating decision, the veteran has not been awarded the highest 
possible evaluation.  As a result, the veteran is presumed to 
be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from zero to 90 degrees, 
extension as from zero to 30 degrees, left and right lateral 
flexion as from zero to 30 degrees, and left and right 
lateral rotation as from zero to 30 degrees.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating for unfavorable ankylosis of the entire spine.

The criteria for a 40 percent rating are: forward flexion of 
the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

In this regard, the veteran's VA examinations and outpatient 
treatment reports do not indicate ankylosis, neurological 
findings, or incapacitating episodes having a total duration 
of at least 6 weeks in the past 12 months.  Instead, these 
reports indicate limitation in range of motion and episodes 
of acute exacerbation 2-3 times a year, each episode 
requiring a 1 to 5 day recovery.  

A rating higher under 40 percent under the version of 
Diagnostic Code 5293, in effect prior to the revision of 
September 23, 2002, would require pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief to warrant an evaluation of 60 
percent.  

The VA examinations showed no neurological findings and no 
muscle spasm.  Earlier examinations also failed to document 
these symptoms.  Thus, a higher rating under this diagnostic 
code is not warranted.   

In order to qualify for an increased rating under Diagnostic 
Code 5293, as revised September 23, 2002, the veteran would 
have to have experienced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks, during the past 12 months.  

The veteran has reported episodes of acute exacerbation only 
2-3 times a year, each episode lasting 1 to 5 days, totalling 
far less than the required 6 weeks for a higher evaluation.  
Further, there is no evidence that the reported periods were 
doctor prescribed.  Thus, the veteran is not entitled to an 
increased rating under Diagnostic Code 5293 as revised 
effective September 23, 2002.  The result is the same under 
Diagnostic Code 5243, effective September 26, 2003.

The veteran's back disability also does not warrant a higher 
evaluation based on limitation of range of motion.  Under 
Diagnostic Codes 5292 and 5295, in effect prior to September 
26, 2003, and under the General Rating Formula for Diseases 
and Injuries of the Spine effective after September 26, 2003, 
40 percent is the maximum evaluation available in the absence 
of ankylosis.  Because there has been no finding of ankylosis 
in the veteran's case, he is not entitled to a higher 
evaluation under any of the above mentioned diagnostic codes.  

The veteran asserted in his September 2003 substantive appeal 
(VA Form 9) that his back condition warranted a higher 
initial evaluation based on a fractured vertebra.  In an 
April 2000 outpatient treatment report the veteran's 
physician indicates that the veteran, "may have had 
fractured one of his vertebra."  

There is, however, no documentation of a fracture in the 
record, and diagnostic studies, such as MRIs and X-rays have 
no been interpreted as showing fracture or its residuals.  A 
fracture is also not mentioned in subsequent treatment 
reports or examinations.  As such, the Board finds that a 
higher evaluation based on residuals of a fracture is not 
warranted

While the most recent examiner speculated that the veteran 
might have additional limitation of motion during flare-ups, 
the examiner could not quantify such limitation, and the 
remainder of the record does not document additional 
limitation due to functional factors.  The degree of 
functional impairment does not warrant an evaluation in 
excess of 40 percent.  38 C.F.R. §§ 4.40, 4.45.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to "staged ratings."  Fenderson.  However, the 40 
percent rating has been in effect during the entire appeal 
period, and at no time has it been medically demonstrated 
that the low back disorder has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.

In the absence of neurologic impairment or ankylosis, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  



ORDER

Entitlement to an initial evaluation for herniated disc at 
L4-5 with degenerative changes L1 through S1, in excess of 40 
percent, is denied.  


	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


